Citation Nr: 1826830	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) based upon service-connected disabilities, prior to March 8, 2016. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This decision granted service connection for the Veteran's ischemic heart disease, also referred to as coronary artery disease, and assigned the initial 30 percent rating.  The Veteran filed a timely Notice of Disagreement with this decision, seeking a higher initial rating including TDIU.  Of note, the June 2014 Statement of the Case included the increased rating claim for coronary artery disease among other claims seeking higher increased ratings and service connection, as well as the claim for TDIU.  However, the Veteran's July 2014 VA Form 9 expressly stated that his substantive appeal was limited to the issue of entitlement to individual unemployability only.   

Additionally, as of March 8, 2016, the Veteran was granted a schedular total (100 percent) rating due to his hearing loss, plus a separate 60 percent rating for his heart disease.  These ratings resulted in special monthly compensation at the highest allowable rate pursuant to 38 U.S.C. § 1114(s) (2012).  There is no higher monetary compensation based upon disability available to the Veteran, thus entitlement to TDIU from March 8, 2016 is rendered moot, and only the period prior to that date will be considered.  


FINDING OF FACT

Prior to March 8, 2016, the Veteran was not rendered unable to secure and follow substantially gainful employment due to ischemic heart disease and bilateral hearing loss, or any other service-connected disability. 



CONCLUSION OF LAW

The criteria to establish entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


Individual Unemployability

A total rating based on individual unemployability may be granted where a Veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16; see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

At the beginning of the present appeals period in May 2011, service connection was in effect for bilateral hearing loss rated as 50 percent disabling, ischemic heart disease rated as 30 percent disabling, tinnitus rated as 10 percent disabling, and surgical scars rated as noncompensably (zero percent) disabling.  These disabilities combined to a 70 percent rating, thus meeting the threshold schedular percentage requirements set forth in 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran was rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The sole fact that a claimant is unemployed or may have difficulty in obtaining employment is not sufficient to warrant TDIU on its own.  Instead, any compensable disability rating in itself is recognition of a certain degree of impairment in occupational functioning.  This is the purpose of the rating schedule where the percentages assigned represent the average impairment in earning capacity in civilian occupations.  38 C.F.R. § 4.1.  The ultimate question to establish entitlement to TDIU is whether the Veteran is capable of performing the physical and mental acts required by civilian employment, not merely whether he can find any such employment in his or her given situation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this instance, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The Veteran holds an associate's degree in finance and last worked full time in October 2001 when he took early retirement from his position as a bank president and Chief Executive Officer (CEO).  Application for Increased Compensation Based on Unemployability, September 2013.  The Veteran initially reported that he left employment due to his hearing loss.  Veterans Application for Increased Compensation Based on Unemployability, August 2007.  After service connection was also established for his heart disease, he sought a TDIU rating due to hearing loss and heart disease.  Statement in Support of Claim, February 2013.  However, in the October 2013 VA examination regarding heart disease and unemployability, he reported that he took early retirement to devote himself to full-time care for his wife who had multiple sclerosis.  The Veteran has since clarified that his wife's disease and need for care was not the sole reason for his early retirement, as it was also due to his inability to do his job, specifically due to problems in communicating with others due to his hearing loss, in combination with his heart condition preventing him from engaging in physical labor.  Statement in Support of Claim, July 2014.  

Turning to the evidence of record, in July 2011 the Veteran reported exercising daily, walking one mile per day, five days per week.  He reported episodes of sweating more than usual and having slight shortness of breath with exertion.  The Veteran reported that without exertion he did not experience any cardiac symptoms at all, and experienced no symptoms when completing routine household tasks.  In June 2012, the Veteran experienced an episode of right hand and face numbness.  He was treated with full cardiac workup and diagnostic imaging.  Everything was determined to "look normal" and all of his symptoms resolved.  His blood pressure medicine was changed.  VA treatment records.  A private physician evaluated the Veteran in July 2012 and determined that the Veteran's episodes of sweating without chest pain was likely related to nicotine addiction as they appeared to be occurring less frequently as the Veteran was weaning himself down using nicotine patches.  

An October 2013 VA examination for heart disease found that the Veteran's ischemic heart disease did not impact the Veteran's ability to work based upon the Veteran's objective test results, including METS level, ejection fraction, and revascularization rates, as well as the lack of required nitrate therapy.  The Veteran self-reported some functional limitations in sitting over 2 hours, standing over 30 minutes, or walking over 30 minutes, but specifically reported limitations in lifting, bending and stooping as related to a back condition, which is not a service-connected disability and cannot be considered as a basis for TDIU.  VA examination, October 2013.  

At the time of this examination, the Veteran reported that he no longer took a daily walk, but this was by choice, and he had been able to push mow his lawn during the month of the examination.  The Veteran also reported that he was able to lift his wife, do her transfers to and from her wheelchair, and tend to all of her activities of daily living.  The Veteran also reported continuing to enjoy hunting grouse and deer.  Id.  A May 2014 VA examination concurs that the Veteran's ischemic heart disease did not impact the Veteran's ability to work, and by December 2014 the Veteran had resumed walking one mile approximately three days per week.  VA treatment record.   

With regard to the Veteran's hearing impairment, an August 2012 audiology notation states the Veteran had very poor speech recognition in the right ear and moderately impaired speech recognition in the left ear.  A February 2013 VA examination determined that although the Veteran had bilateral sensorineural hearing loss, it was not so severe as to impact the ordinary conditions of his daily life, including his ability to work.  In October 2013, a VA audiologist also opined that the Veteran's hearing impairment does not prevent the attainment of gainful employment.  Again, the Board acknowledges the Veteran's statements regarding his difficulties in hearing and engaging in conversations in the workplace.  However, these impairments are contemplated by the existing rating for hearing loss, and are compensated appropriately.  

After consideration of all the evidence of record, including that detailed above, the Board finds that the Veteran is not shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss, tinnitus, and heart disease prior to March 8, 2016.  Medical examiners have opined that the symptoms of the Veteran's service-connected disabilities do not prevent gainful employment.  The Veteran reported still enjoying the ability to hunt, tend to his yard, complete routine household chores, provide significant physical assistance to his wheelchair-bound wife, and take regular walks for exercise during the relevant period of this appeal.  As noted above, the evidence includes the probative findings of the February and October 2013 VA examiners that the service-connected hearing loss disability does not preclude employment.  Although a relatively high disability rating has been assigned, this is not in itself indicative of total impairment or individual unemployability that would warrant a still higher TDIU rating.  Instead, a preponderance of the evidence shows that the Veteran was not rendered unable to secure or follow substantially gainful employment due to service-connected disability alone.  As a result, TDIU is not warranted prior to March 8, 2016. 


ORDER

Entitlement to TDIU is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


